DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/23/2020. Claims 1-5, 7-11, 13-17 are pending in the case. Claims 1, 7, and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. 2015/0309689, hereinafter Jin) in view of  Brydon et al. (US 2014/0362118 A1, hereinafter Brydon), and Huang et al. (US 2013/0006957 A1, hereinafter Huang).

With regard to claim 1, Jin teaches an interface display method, comprising:
(Fig. 14(b) first layer interface); 
 	determining, in response to detecting a first gesture operation in the specified interface, a target information display area corresponding to the first gesture operation (Fig. 14(b); [0180] Additionally, if a window of an application associated with the selected icon is selected…For example, if a user selects a window of the messenger application), and displaying a detail interface associated with the target information display area ([0180] Additionally, if a window of an application associated with the selected icon is selected, as shown in (c) of FIG. 14, an execution result of the application may be displayed on a whole area of a screen of the device 1000. For example, if a user selects a window of the messenger application, the device 1000 may display messages that have been recently transmitted from or received by the device 1000, in the window).
	Jin does not appear to expressly teach displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being used for triggering an information search function:
displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer: and
acquiring, in response to receiving a search instruction based on the search area, a search result interface according to information displayed in the 
Brydon teaches displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being used for triggering an information search function (Brydon [0024] “Graphical user interface 102 further includes a search field 112 and a plurality of icons 114 arranged on top of the wallpaper 110.  The search field 112 can be used to search the computing device 100 and/or the Internet for various files, documents, photos, emails, contacts, or other information”),
displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer (Brydon Fig. 1 –the opened chat application 116 is displayed while maintaining a display state of the search field 112 and icons 114 interface layer).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jin to comprise such that displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being used for triggering an information search function: determining, in response to detecting a first gesture operation in the specified interface, a target information display area corresponding to the first gesture operation, and displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer. One 
Huang teaches acquiring, in response to receiving a search instruction based on the search area, a search result interface according to information displayed in the first interface layer (Huang [0083] FIG. 8-9 - the user 102 selected the "New York" search entity 900, and in response, the client device 104 presented a map 902 of New York in a new search page or overlaid on a portion of the original search results 800). Huang does not appear to expressly teach displaying the search result interface through the second interface layer. However, Jin teaches displaying the search result interface through the second interface layer (Jin Figs. 25-26; ; [0223] the device 1000 may display the UI for inputting words and a result of searching for words in the window 63; [0408]).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jin and Brydon to comprise acquiring, in response to receiving a search instruction based on the search area, a search result interface according to information displayed in the first interface layer. One would have been motivated to make such a combination in order to provide relevant search result to the user.

With regard to claim 2, the limitations are addressed above and Jin teaches wherein the determining, in response to detecting the first gesture operation in the specified interface, the target information display area corresponding to the 
 	determining, in response to detecting a first sliding operation, a first information display area corresponding to the first sliding operation, the first information display area being used for displaying a function option (Fig. 3(b); Fig. 5(c); Fig. 9; Fig. 14(a); Fig. 27; [0123] The device 1000 may scroll a window in the window band in an upward or downward direction, based on a user input of swiping the window band in an upward or downward direction; [0134] For example, if a user input of swiping the window band in an upward or downward direction is received, the device 100 may scroll the window band in an upward or downward direction; [0251] flick gesture); and
 	displaying a first detail interface associated with the first information display area, a number of function options in the first detail interface being greater than a number of function options in the first information display area (Fig. 3(b); Fig. 5(c); Fig. 9; Fig. 14(a); Fig. 27; [0123] The device 1000 may scroll a window in the window band in an upward or downward direction, based on a user input of swiping the window band in an upward or downward direction; [0134] For example, if a user input of swiping the window band in an upward or downward direction is received, the device 100 may scroll the window band in an upward or downward direction).


 	determining, in response to detecting a second sliding operation, a second information display area corresponding to the second sliding operation, the second information display area being used for displaying dynamic information (Fig. 3(b); Fig. 5(c); Fig. 9; Fig. 14(a); Fig. 27; [0123] The device 1000 may scroll a window in the window band in an upward or downward direction, based on a user input of swiping the window band in an upward or downward direction. The device 1000 may also execute a predetermined function of an application that corresponds to an application icon, based on a user input of moving the application icon on the window band, and add a window that represents a result of execution to the window band; [0134] For example, if a user input of swiping the window band in an upward or downward direction is received, the device 100 may scroll the window band in an upward or downward direction; [0072]-[0073] scrolling a plurality of windows); and 
 	displaying a second detail interface associated with the second information display area, the dynamic information in the second detail interface being more than the dynamic information in the second information display area (Fig. 3(b); Fig. 5(c); Fig. 9; Fig. 14(a); Fig. 27; [0123] The device 1000 may scroll a window in the window band in an upward or downward direction, based on a user input of swiping the window band in an upward or downward direction. The device 1000 may also execute a predetermined function of an application that corresponds to an application icon, based on a user input of moving the application icon on the window band, and add a window that represents a result of execution to the window band; [0134] For example, if a user input of swiping the window band in an upward or downward direction is received, the device 100 may scroll the window band in an upward or downward direction; [0072]-[0073] scrolling a plurality of windows).

With regard to claim 4, the limitations are addressed above and Jin teaches further comprising:
 	displaying the specified interface in response to detecting a second gesture operation in the detail interface (Fig. 14(b); [0180] Additionally, if a window of an application associated with the selected icon is selected…For example, if a user selects a window of the messenger application; [0072]-[0073] scrolling a plurality of windows); or
 	displaying the specified interface in response to detecting a confirmation operation corresponding to a return option, the return option being comprised in the detail interface ([0382] the device 1000 may display a graphical user interface (GUI) for asking a user to confirm whether the device 1000 is to perform an operation of displaying the association information on the screen of the device 1000. The GUI for asking the user to confirm whether the device 1000 is to perform an operation of displaying the association information may, for example, include a button for displaying the association information and a button for moving an icon. If the user selects the button for displaying the association information, the device 1000 may determine whether to perform an operation of displaying the association information).

With regard to claim 5, the limitations are addressed above and Jin does not appear to expressly teach wherein the method further comprises: 
 	displaying the search area on the specified interface in a floating way.
	Brydon teaches displaying the search area on the specified interface in a floating way (Brydon Fig. 1, search field 112 is displayed on the interface in a floating way)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jin to comprise displaying the search area on the specified interface in a floating way. One would have been motivated to make such a combination in order to provide a search tool without affecting other display areas of the user interface.

With regard to claim 7, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 8, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 9, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the medium claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the medium claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.



With regard to claim 17, the medium claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171